Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 5-14, and 21 are pending, claims 2-5 and 15-20 are cancelled, claim 21 is new, and claims 1, 6-9, and 13 are amended.
Claim Objections
Claims 7 and 21 are objected to because of the following informalities:  the limitation male portion should read male component.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (U.S. 2008/0073446) in view of Lin (U.S. 2018/0339300). 

With respect to claim 1, Zhou discloses a handheld shower assembly (figure 1) comprising:
a handheld showerhead (figure 1, #1);
a receiver mountable to an outlet pipe (figure 1, #2, being the fixed shower head);


wherein the coupling mechanism includes a male component (figure 1, the end having #23) adapted to be received in a female component (figure 1, the area where #13 is), the male component being associated with the receiver and the female component being associated with the handheld showerhead (see figure 1, #13 on #2 and #23 on #2);
wherein the male component extends from a front surface (figure 1, the front surface of #2 where #23 extends) of the receiver opposite an inlet of the receiver (figure 2, he back end being the noted conduit extending from the back of #2);
wherein the female component includes a recess (figure 1, the recess in which #13 are projecting from) in a surface of the handheld showerhead opposite a surface of the handheld showerhead having spray nozzles (the spray nozzles being seen on the front face, and the body extending opposite that face including the recess therein, wherein the two noted surfaces are opposite such that they a re on other ends of the body of the showerhead);
wherein the female component further includes at least one pin (figure 1, the pink of #13) supported for radial movement within the recess between a first radially inner position extending at least partially into the recess, and a second radially outer position (figure 3, as the pin #13 moves in and out via the lever #3 and the springs #4);
wherein the male component includes a circumferential recess (figure 1, the recess #23) on a radially outer side thereof (figure 1), the circumferential recess configured to receive the at least one pin when the male component is received in the female component thereby restricting separation of the handheld showerhead from the receiver (figure 1, paragraph 0018).
However, Zhou fails to disclose the at least one pin includes a compound profile having a first angled surface extending at a first angle wit respect to a longitudinal axis of the at least one pin and a 
Lin, figure 4, discloses their holding element, 31, having a compound profile (noting 31 and 312 having multiple geometric shapes in its design) and having multiple angles with respect to the holding block and blocking portion, notable the two angles of 312 having one angled towards 20 one perpendicular and one parallel to the centerline of 20 (all three angles being different), further showing a recess (recess of 20) which has a compound profile (see shape of the recess, the examiner notes the shape appears to be similar to that of 386 of applicants own figure) having three angles, all three angles being different and corresponding to the three angles of the noted holding element. Lin, paragraph 0035, discloses that such blocking elements along with the surfaces of the noted hanging member allows for smooth retaining and pushing of the two elements between each other. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shaping of the holding element and the shape of the recess of Lin into the protruding pin of Zhou and recess of Zhou, the noted compound profile of Lin’s holding element and recess allowing for smooth retaining and pushing of the two elements as the come together and are released. Thus, by changing the shape of the pin and recess of Zhou the incorporating of the showerhead to the receiver would be smoother both as it has clipped on and clipped off via a spring-loaded element. 
With respect to claim 6, Zhou as modified discloses the at least one pin is biased towards the first radially inner position (figure 3, when the pin is biased towards the noted first radially inner position).
With respect to claim 7, Zhou as modified by Lin discloses the at least one pin includes a shoulder (as the noted holding element of Lin has a shoulder which is against the housing to prevent the 
With respect to claim 8, Zhou as modified by Lin discloses a rear surface of the handheld showerhead (rear surface of Zhous showerhead) extends at a non-zero angle relative to a handle portion of the handheld showerhead(see figure 1, the rear surface being curved).
With respect to claim 9, Zhou as modified by Lin further discloses the male component is tapered (as shown by Lin) and the female component has a corresponding tapered shape to receive the male component (as disclosed by Lin, where the receiving recess and the noted pin/holding element have corresponding tapered sections engaging each other). 
With respect to claim 10, Zhou as modified discloses a retention flange on handheld shower portion (figure 1, the flange visible between #12 and that of the front of #1) adapted to engage a lip of receiver (figure 1, the lip adjacent#21, as seen in figures 1 and 2, when the two are put together the lip of #2 engages the flange of #1 and it is visibly flush between the two.
With respect to claim 11, Zhou discloses the retention flange is arcuate (figure 1, as the noted flange is arcuate, being curved about the showerhead) and spaced apart from the recess (it is unclear what the recess is, the noted flange is spaced apart from the recess#23 when the showerhead is combined with the receiver as well as the recess in which #13 is protruding from).
With respect to claim 12, Zhou discloses further comprising a protrusion extending from the handheld showerhead at a location between the retention flange and the recess (figure 1, #12), 
With respect to claim 13, Zhou discloses the retention flange includes an axially extending wall (figure 1, the wall of the flange which extends about the center axis of the hole #11) and a radially inwardly extending wall (figure 1, the radially extending wall of the flange that transverse the center axis of #11),the radially inwardly extending wall adapted to restrict axial separation of the handheld showerhead from the receiver when engaged with the lip (as seen in figures 1 and 2, when the lip of #2 is inserted and comes into contact with the flange of #1, the flanges radially inwardly extending wall which extends into #11 prevents #2 from going any further, as figure 2 shows the element #2 flush with #1).
With respect to claim 14, Zhou discloses the receiver includes a flow passageway (paragraph 0017, as #2 is a fixed shower head it has a flow passage there into allow fluid to flow through it and spray) for transmitting water from an inlet to an outlet (figure 1, the inlet at the back end of 2 and the outlet at the front end), the receiver being mountable to an outlet pipe (as a showerhead is installed on an outlet pipe to bring water to it).
With respect to claim 21, Zhou as modified discloses the male portion terminates at a distal end face (as noted in Lin, where the noted male portion, i.e. the holding element, terminates at a distal end) and wherein the angled surface  the recess closer to the distal end face is steeper than the angled surface further away from the distal end face (as shown in Lin, the angle of 312 and its corresponding on 20 is angled at what appears to be 45 degrees, where the angle adjacent is angled at 90 degrees, and thus 90 degrees noted being stepper then 45 degrees, the recess having the same two angles, of 45 into 90).
Response to Arguments/Amendments
	The Amendment filed (07/19/2021) has been entered. Currently claims 1, 5-14, and 21 are pending, claims 2-5 and 15-20 are cancelled, claim 21 is new, and claims 1, 6-9, and 13 are amended.
Applicants amendments to the claims has overcame each and every rejection previously set forth in the Office Action dated (04/19/2021). 
Applicant’s arguments see Applicants Arguments, filed 07/19/2021, with respect to the previous rejections.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin (U.S. 2018/0339300) further modifying the pin and recess structure of Zhou.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752